Park, J.
The parties were at issue in the court below upon the question respecting the consideration the defendant’s intestate agreed to pay the plaintiff for his services in carry, ing on her farm. It was claimed by the plaintiff that he was to receive his board and clothing, and in addition thereto such a sum in money as his services were reasonably worth. On the part of the defendant it was claimed that in addition to his support he was to receive the sum of one hundred dollars per year.
The defendant in support of his claim offered in evidence the declarations of his intestate, made at a time when she was purchasing an article of clothing for the plaintiff, but not in his presence and hearing. She declared, as the defendant offered to prove, that she was buying the article for the plaintiff on her contract with him respecting the management of her farm, and then went on to state the entire contract in’ relation thereto, representing it to be the same as the defendant now claims it to have been. The plaintiff objected to the dec*492larations so far as they related to the money part of the compensation, and the court rejected them; and the question is whether they can be regarded as a part of the res gestee.
The term “ res gestee ” includes a declaration that explains or characterizes some act that is then being performed by the declarant. Let us apply the principle to the case in question.
The defendant’s intestate’ is purchasing an article of clothing. She says she is doing it for the plaintiff in fulfillment of her contract with him in relation to carrying on her farm. This fully explains her act. The other terms of the contract, such as the length of time it was to run, what compensation was to be paid in addition.to clothing, if any, and many other similar provisions it may have contained, could give no additional explanation, for they are in reference to matters disconnected entirely from what she is doing. Her contract required her to furnish clothing. She is fulfilling that part of it. She is doing nothing in relation to the money she agreed to pay, and whether the plaintiff or the defendant is in the right in regard to the amount is of no importance. We see no error in the ruling of the court on this question. Neither do we discover any in the charge to the jury.
The defendant requested the court to charge, that owing to certain suspicious circumstances connected with the plaintiff’s claim, he could. not sustain the action by his testimony alone. The court very properly refused to comply with this request. There is no arbitrary rule of law requiring that evidence to satisfy the jury shall come from any particular source. In the case of The State v. Wolcott, 21 Conn., 272, Chief Justice Church, in commenting on the testimony of an accomplice, says:—“ The law would not admit proof which it had decided a priori should not be believed when admitted. If credible at all it may be sufficiently so to produce belief and conviction ; and this is not unfrequently true in fact. The degree of credit which is due to an accomplice is a matter exclusively for the jury.” If such is the law in a criminal case, it certainly is not more stringent in a civil one.
A new trial is not advised.
*493In this opinion the other judges concurred; except Mc-Curdy, J., who having tried the case in the court below did not sit.